Citation Nr: 0840363	
Decision Date: 11/24/08    Archive Date: 12/03/08

DOCKET NO.  06-00 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel




INTRODUCTION

The veteran served on active duty from March 1955 to May 
1964.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision by the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Wichita, 
Kansas, which denied the claims.

For the reasons stated below, the Board concludes that 
additional evidentiary development is required in the instant 
case.  Accordingly, the appeal will be REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the appellant if further action is required on 
his part.


REMAND

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008); see also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  In this case, the Board concludes that 
additional development is required in order to comply with 
the duty to assist.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. 
§ 3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

For the purpose of applying the laws administered by VA, 
impaired hearing is considered a disability when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
or 4,000 Hertz is 40 decibels or greater; or when the 
auditory threshold for at least three of the frequencies 500, 
1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  
Further, the United States Court of Appeals for Veterans 
Claims (Court) has indicated that the threshold for normal 
hearing is between 0 and 20 decibels and that higher 
thresholds show some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).  When audiometric test 
results at a veteran's separation from service do not meet 
the regulatory requirements for establishing a "disability" 
at that time, he may nevertheless establish service 
connection for a current hearing disability by submitting 
evidence that the current disability is causally related to 
service.  Hensley, 5 Vet. App. at 160.  

The veteran essentially contends that his hearing loss and 
tinnitus are due to in-service noise exposure from working 
around aircraft.  The Board observes that this exposure 
appears to be consistent with his military occupational 
specialty of aircraft instrument repairman.  Nevertheless, he 
also indicated that he did wear ear protection during 
service, and that he had a history of occupational noise 
exposure.  Moreover, there was no indication of hearing loss 
or tinnitus in the service treatment records, to include the 
May 1964 discharge examination.  Post-service medical records 
reflect he was treated in October 1972 for history of chronic 
decrease in hearing of the right ear with pain on and off, 
assessed as otitis externa.  He was subsequently hospitalized 
in 1978 for right otitis media.  Thereafter, he was again 
hospitalized in 1993 for long-standing right ear infection 
and intermittent otorrhea.  He also reported tinnitus at that 
time.  However, records dated in August 1993 reported that 
tinnitus had resolved.

In this case, the veteran was accorded a VA audiological 
examination in June 2004 which confirmed he has a current 
bilateral hearing loss disability as defined by 38 C.F.R. § 
3.385, and tinnitus.  With respect to the tinnitus, the 
examiner stated that the etiology of the tinnitus was 
unknown, and that opinion could only be made out of 
speculation.  However, no rationale was provided in support 
of this conclusion.  Further, no opinion was proffered as to 
the etiology of the veteran's hearing loss.  

In a November 2008 statement, the veteran's accredited 
representative contended that the June 2004 VA examination 
was inadequate for resolution of this appeal.  As the 
examiner did not provide a rationale in support of the 
opinion regarding the tinnitus etiology, nor any opinion 
regarding the etiology of the hearing loss, the Board must 
concur with the veteran's representative.  Consequently, this 
case must be remanded for a new examination.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical 
evidence of record is insufficient, in the opinion of the 
Board, or of doubtful weight or credibility, the Board must 
supplement the record by seeking an advisory opinion, 
ordering a medical examination, or citing recognized medical 
treatises that clearly support its ultimate conclusions.).

Since the Board has determined that a new examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

The Board further notes that on March 3, 2006, the Court 
issued Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which detailed the information a claimant must be provided 
regarding disability rating(s) and effective date(s) in the 
context of a service connection claim.  As no such notice was 
provided to the veteran in this case, the Board concludes 
that it should be provided to him while the case is on 
remand.

For the reasons stated above, this case is REMANDED for the 
following.

1.  Please send the veteran corrective 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  Please obtain the names and addresses 
of all medical care providers who have 
treated the veteran for his hearing loss 
and tinnitus since June 2004.  After 
securing any necessary release, obtain 
those records not on file.

3.  After obtaining any additional 
records to the extent possible, the 
veteran should be afforded an examination 
to determine the current nature and 
etiology of his hearing loss and 
tinnitus.  The claims folder should be 
made available to the examiner for review 
of pertinent documents therein in 
connection with the examination; the 
examiner must indicate that the claims 
folder was reviewed.

Following evaluation of the veteran, the 
examiner must express an opinion as to 
whether it is at least as likely as not 
(50 percent or greater likelihood) the 
veteran's current bilateral hearing loss 
and/or tinnitus are causally related to 
active service.  A complete rationale for 
any opinion expressed must be provided.

If the examiner is unable to provide the 
requested opinion(s) without resorting to 
speculation, it should be so stated.

4.  Thereafter, please review the claims 
folder to ensure that the foregoing 
requested development has been completed.  
In particular, review the examination 
report to ensure that it is responsive to 
and in compliance with the directives of 
this remand and, if not, implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

5.  After completing any additional 
development deemed necessary, 
readjudicate the issues on appeal in 
light of any additional evidence added to 
the records assembled for appellate 
review.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case 
(SSOC), which addresses all of the evidence obtained after 
the issuance of the last SSOC in December 2005, and provided 
an opportunity to respond.  The case should then be returned 
to the Board for further appellate consideration, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

